Exhibit 24(b)(10) – Consent of Ernst and Young LLP, Independent Registered PublicAccounting Firm We consent to the reference to our firm under the caption “Experts” in Post-EffectiveAmendment No. 24 to the Registration Statement (Form N-4, No. 333-109860) of VariableAnnuity Account C of Voya Retirement Insurance and Annuity Company, and to theuse therein of our reports dated (a) March 27, 2015, with respect to theconsolidated financial statements of Voya Retirement Insurance and Annuity Company and (b) April 9, 2015, with respect to the financial statements of Variable Annuity Account C of Voya Retirement Insurance and Annuity Company. /s/ Ernst & Young LLP Atlanta, Georgia April 10, 2015
